DETAILED ACTION
	Claims 1 and 4-16 and 21-33 are currently pending in the instant application.  Claims 1, 4-15, and 21-33 are rejected.  Claim 16 is withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s previously elected the invention of Group I (which now includes new claims 31-33) and the species DMT-fumerate.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of Group I.
Claims 1, 4-15 and 21-33 have been examined in their entirety.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 19 October 2022 have been fully considered and entered into the instant application. 
Based upon applicant’s amendment to claim 30, applicant is advised that should claim 11 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims 11 and 30 further limit claim 1 by stating the equivalents are between about 0.8 and about 1.

In regards to the provisional obviousness type double patenting rejection, while applicant has requested delaying a response, as applicant has not filed a terminal disclaimer and the rejection is considered proper, the rejection is maintained and provided below.  
In regards to the 35 USC 112(a) rejection, Applicant argues that a complete reading of the specification adequately teaches that 0.5:1 is a valid lower limit for equivalents from paragraph [0124].  This argument is not persuasive as paragraph [0124] while providing a ratio of 0.5:1, refers to the total amount, however, there is nothing provided in the originally filed specification to indicate that “amount” is “molar.”  Applicant argues that all examples are using rations that are referring to molar equivalents.  While the examples may refer to molar equivalents, it is noted that molar equivalents are discussed in the pending application, for example, paragraph [0071] provides that equivalents refer to molar equivalents and paragraph [0131] provides support for about 0.8 to about 1 equivalents, such as about 0.9 equivalents of LiAlH4 and/or LiAlD4.  The examples support paragraph [0131] which provides equivalents of about 0.8 to about 1, such as about 0.9.  The issue is that the only discussion of ratios is paragraph [0124] which does not provide that the ratios are molar ratios.  While paragraph [0261] may provide 1.8 equivalents of LiAlH4 and/or LiAlD4, this is for specific reactions for deuterated compounds, and does not provide support for the broad genus prepared in the instant claims.  The ratios in the originally filed specification are not discussed as molar ratios.  Additionally, paragraph [0129} which follows paragraph [0124] discusses amounts in grams and kilograms.  The originally filed disclosure does not provide for about 0.5 equivalents to about 1.8 of LiALH4 and/or LiAlD4 anywhere.  Additionally, paragraph [0124] which has 0.5 (but is a ratio and not discussed whether molar) also does not have “about”.   Therefore, the amendments of “between 0.5 and about 1.8 equivalents” “between 0.8 and about 1.8 equivalents” of LiAlH4 and/or LiAlD4 are considered new matter as these equivalent requirements are found nowhere in the originally filed disclosure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-15, and 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 16, and 18-20 of copending Application No. 17/208,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a process of preparing formula (I’) (which corresponds to applicants formula III) by reacting formula (II) (which corresponds to applicant’s formula II) with LiAlH4 (conflicting claim 15).  Conflicting claim 16 provides the ration (0.8:1 to 1:1 for LiAlH4 to formula II).  Conflicting claim 15 provides the formula (III) (which corresponds to applicant’s instant formula I) reacting with two or more coupling agents and an amine of formula R2R3NH.  Conflicting claim 18-20 provides an additive coupling agent, such as a carbodiimide, such as N-hydroxysuccinimide.  Additionally, coupling agents are found on pages 22-23 along with ratios.  Solvents are provided on page 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12-15 and 21-29, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1 and 25 have been amended to require that Formula II is reacted with between 0.5 and about 1.8 equivalents of LiAlH4 and/or LiAlD4.  Claim 30 requires between 0.8 and 1.8 equivalent of LiAlH4 and/or LiAlD4.  While paragraph [0071] provides that equivalents refer to molar equivalents, nowhere in the originally filed disclosure is there a reference to ratios being molar.  Paragraph [0124] while providing a ratio of 0.5:1, refers to the total amount, however, there is nothing provided in the originally filed specification to indicate that “amount” is “molar.”  It is not clear to the person of skill from the remainder of the specification, especially paragraph [0130], that the ratios are equivalents, especially when faced with paragraph [0129} which follows paragraph [0124] and discusses amounts in grams and kilograms.  Paragraph [0130], [0135] and [0136] provide support for about 0.8 to about 1 equivalent, including about 0.9 equivalents.  The originally filed disclosure does not provide for 0.5 equivalents of LiALH4 and/or LiAlD4 anywhere.    While paragraph [0261] may provide 1.8 equivalents of LiAlH4 and/or LiAlD4, this is for specific reactions for deuterated compounds, and does not provide support for the broad genus prepared in the instant claims.  Therefore, the amendments of “between about 0.5 and about 1.8 equivalents” and “between about 0.8 and about 1.8) of LiAlH4 and/or LiAlD4 are considered new matter as these equivalent requirements are found nowhere in the originally filed disclosure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					09 November 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600